Exhibit 10.38

EXCLUSIVE LICENSE AGREEMENT

This License Agreement (“Agreement”) is entered into as of this 19 day of
December, 2006 (“Effective Date”), by and between:

on the one hand,

Pfizer Inc, a corporation organized and existing under the laws of the State of
Delaware, with its principal place of business at 234 East 42nd Street, New
York, New York 10017 (including its Affiliates (as defined herein, “Licensee”),

and on the other hand,

Kosan Biosciences Incorporated, a corporation organized and existing under the
laws of the State of Delaware, with its principal place of business at 3832 Bay
Center Place, Hayward, California 94545 (“Kosan”). Licensee and Kosan each may
be referred to herein as a “Party,” and collectively as “Parties.”

WHEREAS, Kosan owns or possesses certain patent rights and know-how with respect
to motilin agonist compounds, including KOS-2187;

WHEREAS, Kosan desires to license its technology and rights to Licensee for the
continued development and commercialization of Kosan’s motilin agonist
compounds, including but not limited to KOS-2187;

WHEREAS, Licensee desires to continue the development and commercialization of
KOS-2187 and such other Kosan compounds as Licensee may determine could be
beneficial in the treatment of GI disorders;

WHEREAS, Licensee desires to obtain an exclusive license under Kosan’s patent
rights and know-how with respect to such compounds, including KOS-2187; and

WHEREAS, Kosan is willing to grant an exclusive license to Licensee under such
patent rights and know-how all as more particularly described in, and subject to
the terms and conditions of, this Agreement.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties mutually agree as
follows:

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings, and singular forms, plural forms and derivative forms (i.e. other
parts of speech), shall be interpreted accordingly:

1.1 “Affiliate” means any corporation or non-corporate business entity which
controls, is controlled by, or is under common control with a Party to this
Agreement. A corporation or non-corporate business entity shall be regarded as
in control of another corporation if it owns or directly or indirectly controls
greater than fifty percent (>50%) of the voting stock of the other corporation
or such lesser maximum percentage permitted in those jurisdictions where
majority ownership by foreign entities is prohibited, or (a) in the absence of
the ownership of greater than fifty percent (>50%) of the voting stock of a
corporation, or (b) in the case of a non-corporate business entity, if it
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of the corporation or non-corporate business entity,
as applicable, whether through the ownership or control of voting securities, by
contract or otherwise.

1.2 “Approval” or “Approved” means any and all approvals, including supplements
and amendments, licenses, registration or authorizations of any agency,
department or bureau or government authority that are necessary for the
manufacture, distribution, use marketing or sale of a pharmaceutical product in
a regulatory jurisdiction.

1.3 “Bulk KOS-2187” means Kosan’s inventory of the active pharmaceutical
ingredient for KOS-2187.

1.4 “Business Day” or business day means a day other than Saturday, Sunday or
any other day on which commercial banks located in New York, New York are
obligated by applicable laws to close.

1.5 “CTA” means a Clinical Trial Authorization filed with the EMEA with respect
to the EU or with the Regulatory Agency of a country within the EU for a
compound to be developed for use within the Field.

1.6 “Combination Product” means a product that contains a Licensed Product in
any dosage strength or formulation and one (1) additional active ingredient.

1.7 “Commencement” means, with respect to a clinical trial, the date upon which
the first patient receives the first dose of an item that is the subject of such
clinical trial.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2



--------------------------------------------------------------------------------

1.8 “Commercialize” or “Commercialization” means all activities relating to the
commercialization of a Licensed Product including, without limitation,
promotion, marketing, sales and distribution.

1.9 “Commercially Reasonable Efforts” means those efforts and resources that
Licensee would use were it developing or commercializing its own pharmaceutical
products that are of similar market potential as the Licensed Product, taking
into account product labeling or anticipated labeling, present and future market
potential, past performance, financial return, medical and clinical
considerations, present and future regulatory environment and competitive market
conditions in the Field, all as measured by the facts and circumstances at the
time such efforts are due.

1.10 “Control” means the possession of the ability to grant a license or
sublicense as provided for herein without violating the terms of any agreement
or other arrangement with any Third Party.

1.11 “Dollars” or “$” means US dollars.

1.12 “EU” means the European Union.

1.13 “FDA” means the US Food and Drug Administration and any successor entity
thereto.

1.14 “Field” [*].

1.15 “First Commercial Sale” means the first sale of a Licensed Product to a
Third Party.

1.16 [*]

1.17 [*]

1.18 “GI Indication” [*]

1.19 “GI Product” [*]

1.20 “IND” means an Investigational New Drug Application filed with FDA for a
Licensed Product to be developed for use in the Field or foreign equivalent.

1.21 “Joint Research and Development Plan” shall have the meaning given in
Section 6.4.

1.22 “Know-How” means all non-patented data, information, methods, procedures,
processes and other know-how related to the use, manufacture or sale of Kosan
Compound Library. Know-How includes but is not limited to: biological, chemical,
biochemical, toxicological, pharmacological, metabolic, formulation, clinical,
analytical and stability information, standard operating procedures and
protocols relating

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3



--------------------------------------------------------------------------------

to the research scale, pilot scale and commercial scale synthesis of the Kosan
Compound Library (other than such information and data which is or becomes the
subject of a patent or patent application).

1.23 “KOS-2187” means the compound known as [*].

1.24 “Kosan Compound Library” means the compounds generically or specifically
described in the Kosan Patent Rights.

1.25 “Kosan [*] Patent Rights” means the patent applications listed on Exhibit A
as Kosan Patent Family [*], including any patents issuing therefrom, as well as
all continuations, continuations-in-part, divisions, patents of addition,
reissues, renewals, extensions, substitutions, and supplementary protection
certificates thereof, and the foreign patents and foreign patent applications
corresponding to any of the foregoing.

1.26 “Kosan Know-How” means all Know-How that is Controlled by Kosan as of the
Effective Date.

1.27 “Kosan Patent Rights” means all patents and patent applications that are
Controlled by Kosan as of the Effective Date, including all continuations,
continuations-in-part, divisions, patents of addition, reissues, renewals,
extensions, substitutions, and supplementary protection certificates thereof,
and the foreign patents and foreign patent applications corresponding to any of
the foregoing. The Kosan Patent Rights existing as of the Effective Date are set
forth in Exhibit A.

1.28 “Kosan Technology” means collectively Kosan Know-How and Kosan Patent
Rights.

1.29 “Licensed Product” means (a) any product the manufacture, use or sale of
which is covered by a Valid Claim or (b) any product covered by Section 4.1(c)
with respect to countries where the manufacture, use or sale of the product is
not covered by a Valid Claim.

1.30 “Licensee” means Licensee and its Affiliates.

1.31 “Licensee Quarter” means (i) in the US, each of the four (4) thirteen
(13)-week periods used by Licensee in its audited financial reports, the first
such period commencing on January 1 of any year and (ii) in any country in the
Territory other than the US, each of the four (4) thirteen (13)-week periods
used by Licensee in its audited financial reports, the first such period
commencing on December 1 of any year. Provisions in this Agreement requiring a
calculation of sales in the Territory in the first Licensee Quarter or in [*]
consecutive Licensee Quarters shall be calculated by adding the sales in the
first Licensee Quarter in the US pursuant to clause (i) above and the sales in
the first Licensee Quarter outside of the US pursuant to clause (ii) above and
likewise for each of the [*] Licensee Quarters in a particular year.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4



--------------------------------------------------------------------------------

1.32 [*]

1.33 “NDA” means a New Drug Application filed with the FDA (or foreign
equivalent thereof) for approval to market and sell a drug.

1.34 “Net Sales” means:

(a) with respect to a Licensed Product (subject to subsection (b) below), the
amount invoiced by Licensee or a sublicensee for sales of such Licensed Product,
to Third Parties, less, without duplication, (i) [*], (ii) [*]; and

(b) in the case of a Combination Product,

(i) if Licensee or any sublicensee separately sells in such country during such
year when it sells such Combination Product both (1) one or more Licensed
Products as a single chemical entity and (2) other products containing active
pharmaceutical ingredient(s) as a single chemical entity, both of which are also
contained in such Combination Product, then the Net Sales attributable to such
Combination Product during such year shall be calculated by multiplying actual
Net Sales of such Combination Product by the fraction A/(A+B) where: A is the
sum of Licensee’s (or its sublicensees’) average Net Sales prices per daily dose
during such year for each Licensed Product in such Combination Product as a
single chemical entity in such country and B is the sum of the average of
Licensee’s (or its sublicensees’) Net Sales prices per daily dose during such
year in such country, for each product(s) containing the active pharmaceutical
ingredient(s) in such Combination Product (other than the Licensed Product) as a
single chemical entity;

(ii) if Licensee or any sublicensee separately sells, in such country during
such year when it sells such Combination Product, one or more Licensed Products
as a single chemical entity but does not separately sell, in such country, other
products containing the active pharmaceutical ingredient(s) that are also
contained in such Combination Product, then the Net Sales attributable to such
Combination Product during such year shall be calculated by multiplying the Net
Sales of such Combination Product by the fraction A/C where: A is the sum of
Licensee’s (or its sublicensees’) average Net Sales prices per daily dose during
such year for each Licensed Product in such Combination Product as a single
chemical entity in such country, and C is Licensee’s (or its sublicensees’)
average Net Sales price per daily dose during such year for the Combination
Product in such country; and

(iii) if Licensee or its sublicensee does not separately sell, in such country
during such year when it sells such Combination Products, each Licensed Product
contained in the Combination Product, then the Net Sales attributable to such
Combination Product during such year shall be calculated by multiplying the Net
Sales of such Combination Product by the fraction D/D+E where D is the fair
market value of the portion of the Combination Product that contains the
Licensed Product and E is the fair market value of the portion of the
Combination Product containing the other active ingredient in the Combination
Product, as the fair market values are determined by mutual agreement of the
Parties.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5



--------------------------------------------------------------------------------

In all cases, Net Sales shall be determined from books and records maintained in
accordance with [*]

1.35 “Non-GI Product” means a Licensed Product that has been Approved for an
indication [*].

1.36 “Phase I” means, with respect to the US, the first phase of human clinical
trials using a limited number of human subjects to gain evidence of the safety
and tolerability of a Licensed Product and information regarding
pharmacokinetics and potentially pharmacological activity for such Licensed
Product, which human clinical trials are completed prior to the initiation of
Phase II, as described in 21 C.F.R. § 312.21(a), as may be amended, or, with
respect to any other country or jurisdiction, the equivalent of such a clinical
trial in such other country or jurisdiction.

1.37 “Phase II” means, with respect to the US, the second phase of human
clinical trials of a Licensed Product to gain evidence of the efficacy in one or
more indications and expanded evidence of the safety of such Licensed Product,
as well as an indication of the dosage regimen required, as described in 21
C.F.R.§ 312.21(b), as may be amended, or, with respect to any other country or
jurisdiction, the equivalent of such a clinical trial in such other country or
jurisdiction.

1.38 [*]

1.39 [*]

1.40 [*]

1.41 “Registration” in relation to any Licensed Product means such approvals by
government authorities in a country or community or association of countries
included in the Territory (including, where applicable, price approvals) that
are required to be obtained prior to marketing or selling such Licensed Product
for use in the Field.

1.42 “Regulatory Agency” means, with respect to any particular country, the
governmental authority, body, commission, agency or other instrumentality of
such country (or the EMEA with respect to the EU), with the primary
responsibility for the evaluation or approval of pharmaceutical products before
a Licensed Product can be tested, marketed, promoted, distributed or sold in
such country, including such governmental bodies that have jurisdiction over the
pricing of such pharmaceutical product. The term “Regulatory Agency” includes
the FDA.

1.43 “Regulatory Filing” means any filing with a Regulatory Agency relating to
or to permit or request, as applicable, the clinical evaluation or Registration
of a pharmaceutical product. Regulatory Filings include without limitation INDs,
CTAs and NDAs.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6



--------------------------------------------------------------------------------

1.44 “Reverted Product” means a Licensed Product (a) [*] and (b) that is
required to be reverted to Kosan in accordance with Section 12.8.

1.45 “Royalty Term” shall be as defined in Section 4.1.

1.46 “Second GI Product” [*].

1.47 “Second Non-GI Product” [*]

1.48 “Territory” means the entire world.

1.49 “Third Party” means any party other than Kosan, Kosan’s Affiliates or
Licensee.

1.50 “US” means the United States of America, its territories and possessions.

1.51 “Valid Claim” means any claim from (a) an issued and unexpired patent
included within the Kosan Patent Rights that has not been revoked or held
unenforceable or invalid by a final decision of a court or other governmental
authority of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal or that has not been disclaimed, denied or admitted to be
invalid or unenforceable through reissue or disclaimer or otherwise; or (b) a
patent application included within the Kosan Patent Rights; provided however,
that such a claim from a patent application has not been canceled, withdrawn, or
abandoned or been pending for more than [*] from the date of its first priority
filing anywhere in the world. If a claim of a patent application that ceased to
be a Valid Claim under item (b) because of the passage of time that later issues
as part of a patent within item (a), then it shall again be considered to be a
Valid Claim effective as of the earlier of the grant, allowance or issuance of
such patent.

ARTICLE 2

GRANT OF LICENSE/ASSIGNMENT OF PATENTS

2.1 Grant. Subject to the terms and conditions of this Agreement, Kosan hereby
grants to Licensee, and Licensee hereby accepts on its and their behalf, an
exclusive license, with a right to sublicense as provided in Section 2.2, under
the Kosan Technology to (a) develop, use, sell, offer for sale, import and/or
export Licensed Products in the Territory and in the Field, and (b) make and
have made Licensed Products in the Territory for such development, use, sale,
offering for sale, importation and/or exportation. [*]

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7



--------------------------------------------------------------------------------

2.2 Right to Sublicense. Licensee shall have the right to sublicense the rights
granted under Section 2.1 to Third Parties in the Field or the Territory.
Licensee assumes full responsibility for the performance of such sublicense, and
compliance with the terms of this Agreement by such sublicensee, and will itself
pay and account to Kosan for all royalties or other payments due under this
Agreement by reason of the operations of any such sublicensee. Any agreement
governing the terms of a sublicense by Licensee or any of its sublicensees of
any of the rights granted under Section 2.1 must be consistent with the terms
and conditions of this Agreement.

ARTICLE 3

MILESTONE PAYMENTS

3.1 Upfront Payment. Upon the Effective Date hereof, Licensee shall pay Kosan a
non-refundable upfront license fee in the amount of Twelve Million Five Hundred
Thousand Dollars ($12,500,000).

3.2 Milestone Payments.

(a) Development. Licensee shall pay to Kosan non-refundable milestone payments
specified below with respect to development by Licensee and its sublicensees of
Licensed Product as a human therapeutic no later than thirty (30) days after the
following events have occurred.

Licensee will only pay the development milestones listed below once for each
Licensed Product.

Licensee will pay development milestones for a Second GI Product only if [*].
Development milestone payments will then be paid [*] for the Second GI Product.

Licensee will pay development milestones for a Second Non-GI Product only if
[*]. Milestone payments will then be paid [*] for the Second Non-GI Product.

 

Milestone Event

   Milestone Payment  

[*]

   [ *]

It is the parties’ intent that each of the foregoing [*]. However, the parties
recognize that it is possible that during the development of a Licensed Product,
one or more of the above milestone events may be skipped. Therefore, if a
particular milestone event occurs on a given date and, as of such date, any of
the prior milestone events have not occurred, Licensee shall be required to make
the prior milestone payment(s) as if such milestone event(s) had occurred as of
the date the subsequent milestone event occurred.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8



--------------------------------------------------------------------------------

(b) Examples.

(i) KOS-2187 enters into [*] but is discontinued in favor of another Licensed
Product (“KOS-X”), which proceeds to [*]. In this situation, Licensee would be
required to pay Kosan [*] within 30 days after [*] with KOS-2187, would not be
required to pay Kosan a milestone payment for [*] with KOS-X and would be
required to pay Kosan [*] within 30 days after [*] with KOS-X.

(ii) KOS-2187 proceeds through clinical development and is first Approved (in
the US) on [*]. On [*], KOS-X is in [*] and [*] of KOS-X is initiated on [*]. In
this situation, (A) with respect to KOS-2187, Licensee would be required to pay
Kosan each of the first [*] milestone payments listed in the table above within
30 days of the occurrence of the applicable milestone event and (B) with respect
to KOS-X, Licensee would be required to pay Kosan the [*] milestone payments
listed in the table above within 30 days after [*].

(c) Commercialization. Licensee shall pay to Kosan non-refundable milestone
payments specified below with respect to Commercialization by Licensee and its
sublicensees of each Licensed Product as a human therapeutic no later than sixty
(60) days after the end of the applicable Licensee Quarter. Licensee will pay
each Commercialization milestone only once for each Licensed Product:

 

Milestone Event

   Milestone Payment  

Upon aggregate Net Sales in the Territory reaching $[*] in any [*] consecutive
Licensee Quarters

   $ [ *]

Upon aggregate Net Sales in the Territory reaching $[*] in any [*] consecutive
Licensee Quarters

   $ [ *]

Upon aggregate Net Sales in the Territory reaching $[*] in any [*] consecutive
Licensee Quarters

   $ [ *]

Upon aggregate Net Sales in the Territory reaching $[*] in any [*] consecutive
Licensee Quarters

   $ [ *]

(d) [*]

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9



--------------------------------------------------------------------------------

ARTICLE 4

ROYALTIES

4.1 Royalties in General. For each Licensed Product, the obligation of Licensee
to pay Kosan royalties in a given country shall commence on the date of the
First Commercial Sale of such Licensed Product by the Licensee in such country
and shall continue until the later of (i) the date upon which no Valid Claim
would cover the manufacture, use or sale of such Licensed Product in the country
of manufacture, use or sale, or (ii) the date which is [*] after the date of
such First Commercial Sale in such country (the “Royalty Term”).

(a) Licensee shall pay or cause to be paid to Kosan a royalty based on Net Sales
of Licensed Products made by Licensee and its sublicensees [*] as provided for
in the table below in this Section 4.1(a).

 

Total Annual Net Sales

of Licensed Products [*]

   Royalty Rate  

[*]

   [ *]

(b) [*].

(c) [*]

(d) Examples

(1) [*]

4.2 Accrual of Royalties. No royalty shall be due or owing from the use or
distribution of Licensed Product in transactions where no consideration is
received by the Licensee, such as when Licensed Product is made or used for
tests or development purposes or is distributed as samples. Royalties shall
accrue based on the fair market value of any non-monetary consideration
received. No royalties shall be payable on sales between Licensee, its
Affiliates and sublicensees, but royalties shall be payable on subsequent sales
by any such entities. No multiple royalties shall be payable under this
Agreement because Commercialized Licensed Product is covered by more than one
Valid Claim.

4.3 Compulsory Licenses. If Licensee is required to grant a compulsory license
to a Third Party as required by the applicable laws of any country in the
Territory under the Kosan Patent Rights, and the royalty rate payable to
Licensee for sales of Licensed Product by such Third Party is lower than the
royalty rate payable by Licensee to Kosan for such sales, then the royalty rate
payable hereunder by Licensee for sales

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10



--------------------------------------------------------------------------------

of Licensed Products by such Third Party in such country shall be [*] payable by
such Third Party to Licensee for such country. If Licensee is required to grant
a license under this Section 4.3, the compulsory licensee shall not be
considered a licensee under Section 4.4.

4.4 [*]

4.5 Third Party Royalty Obligations. If (a) in order to avoid infringement of
any patent not licensed hereunder, it is reasonably necessary for Licensee to
obtain a license from a Third Party in order to make, use, sell, offer for sale,
supply, cause to be supplied, or import a Licensed Product in a country in the
Territory and to pay a royalty or other consideration under such license
(including in connection with the settlement of a patent infringement claim), in
which case, Licensee shall discuss the matter with Kosan prior to obtaining such
a license, or (b) shall be subject to a final court or other similar binding
order or ruling requiring any payments, including the payment of a royalty to a
Third Party patent holder in respect of sales of any Licensed Product in a
country in the Territory, then the amount of Licensee’s royalty payments with
respect to Net Sales for such Licensed Product in such country shall be reduced
by [*] of (i) the royalties on sales of such Licensed Product payable by
Licensee to such Third Party or (ii) other amount payable by Licensee
specifically as a total buyout of all of the Third Party’s expected royalties on
sales of such Licensed Product, provided, however, that in no event will a
deduction, or deductions, under this Section 4.5, in the aggregate, reduce any
royalty payment made by Licensee in respect of Net Sales of such Licensed
Product by more than [*]. If, but for the proviso in the preceding sentence, the
deduction under Section 4.5(ii) would have reduced a royalty payment made by
Licensee by more than [*], then the amount of such deduction that exceeds [*]
will be carried over to the subsequent royalty payment until the full amount the
Licensee would have been entitled to deduct (absent the above limitation) is
deducted.

ARTICLE 5

ROYALTY REPORTS AND ACCOUNTING

5.1 Royalty Payments; Royalty Reports. After the First Commercial Sale and for
the remaining term of this Agreement, Licensee shall submit with each payment of
royalties to Kosan a written royalty report (“Royalty Report”) covering sales of
Licensed Product for each Licensee Quarter with the following information
provided on a country-by-country basis:

(a) [*] for each Licensed Product (by country) in local currency and in Dollars;

(b) the royalties, payable in Dollars, which shall have accrued hereunder in
respect to such Net Sales;

(c) withholding taxes, if any, required by law to be deducted in respect of such
sales;

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11



--------------------------------------------------------------------------------

(d) the exchange rates used in determining the amount of Dollars; and

(e) the names and addresses of all sublicensees.

Royalty Reports shall be due for the entire Territory no later than sixty
(60) days after the end of the Licensee Quarter to which they pertain. Royalty
payments for each Licensee Quarter with respect to Net Sales covered by a
Royalty Report shall be due at the same time as such written report for the
Licensee Quarter.

5.2 Manner of Payment. All payments due under this Agreement shall be made in
Dollars via wire transfer of immediately available funds.

5.3 Sales Record Audit. Licensee shall keep, and shall cause each of its
Affiliates, and sublicensees, if any, to keep, full and accurate books of
accounting in accordance with GAAP containing all particulars that may be
necessary for the purpose of calculating all royalties payable to Kosan. Such
books of accounting (including, without limitation, those of the Licensee’s
Affiliates, and sublicensees, if any) shall be kept at their principal place of
business and, with all necessary supporting data, shall during all reasonable
times for the [*] next following the end of the calendar year to which each
shall pertain, be open for inspection at reasonable times by an independent
certified accountant selected by Kosan, and reasonably acceptable to Licensee,
at Kosan’s expense, for the purpose of verifying royalty statements for
compliance with this Agreement. Such accountant must have agreed in writing to
maintain all information learned in confidence, except as necessary to disclose
to Kosan such compliance or noncompliance by the Licensee. The results of each
inspection, if any, shall be binding on both Parties other than in the case of
manifest error. Kosan shall pay for such inspections, except that in the event
there is any upward adjustment in aggregate royalties payable for the Licensee
Quarter period of such inspection of more than [*] of the amount paid, Licensee
shall pay for the reasonable out-of-pocket costs of such inspection. Any
underpayments shall be paid by Licensee within ten (10) Business Days of
notification of the results of such inspection. Any overpayments shall be
promptly paid by Kosan.

5.4 Currency Exchange. Conversion of sales recorded in local currencies to
Dollars for the purpose of calculating the sales milestone payments under
Section 3.2(b) or royalty payments will be performed [*].

5.5 Taxes. It is understood and agreed between the Parties that any payments
made under Sections 3.1, 3.2 or 4.1 of this Agreement are inclusive of any value
added or similar tax imposed upon such payments. In addition, in the event any
such payments made by Licensee become subject to withholding taxes under the
laws of any jurisdiction, Licensee shall deduct and withhold the amount of such
taxes for the account of Kosan to the extent required by applicable laws or
regulations, such amounts payable to Kosan shall be reduced by the amount of
taxes deducted and withheld, and Licensee shall pay the amounts of such taxes to
the proper governmental authority in a timely manner and promptly transmit to
Kosan an official tax certificate or other

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12



--------------------------------------------------------------------------------

evidence of such tax obligations together with proof of payment from the
relevant governmental authority of all amounts deducted and withheld sufficient
to enable Kosan to claim such payment of taxes. Any such withholding taxes
required under applicable laws or regulations to be paid or withheld shall be an
expense of, and borne solely by, Kosan. Licensee will provide Kosan with
reasonable assistance to enable Kosan to recover such taxes as permitted by
applicable laws or regulations.

5.6 Interest Due. Without limiting any other rights or remedies available to
Kosan, Licensee shall pay Kosan interest on any payments that are not paid on or
before the date such payments are due under this Agreement at an annual rate
equal to the [*] rate effective for the date the payment was due, as reported by
the Wall Street Journal. If the payment is still not received [*] after its due
date, the interest rate will increase to [*].

ARTICLE 6

DEVELOPMENT AND MARKETING

6.1 Development and Commercialization. Licensee will use Commercially Reasonable
Efforts to develop, seek Approval for and Commercialize [*], including KOS-2187,
and in the event that [*], develop, seek Approval for and Commercialize [*], the
manufacture, use or sale of which is covered by a Valid Claim. Licensee’s
initial development plan for KOS-2187 is attached as Exhibit B. Licensee will
have the sole authority and discretion to modify the development plan and to
make all decisions relating to Licensed Product development and
Commercialization, including termination.

6.2 Development Information Exchange. It is the parties’ intent that there will
be open communications between the Parties to discuss the development of
Licensed Products. [*] the Parties shall meet to review and discuss (a) past,
current and anticipated development and regulatory activities with respect to
Licensed Products, including without limitation the then current development
plans and projected timing for the milestone events listed in Section 3.2, and
(b) the status of prosecution and maintenance of Kosan Patent Rights.
Development information exchange meetings shall be held at mutually agreeable
times and at least [*] per calendar year shall be in person at a location to be
designated by each Party in turn in Sandwich, UK, Nagoya, Japan, California, US
or another location agreed by the Parties. Licensee and Kosan shall each bear
all expenses of their respective representatives at development information
exchange meetings. Licensee’s development lead for the Licensed Product will
actively participate in each development information exchange meeting. [*],
shall also be available at reasonable times to answer questions Kosan may have
between development information exchange meetings.

6.3 Supply of Compound by Kosan. If requested by Licensee, Kosan shall deliver
to Licensee or designee [*] within thirty (30) days after such request. If

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13



--------------------------------------------------------------------------------

requested by Licensee in writing within sixty (60) days after the Effective
Date, Kosan [*] within thirty (30) days after the request by Licensee. Title and
risk of loss of Bulk KOS-2187 and compounds within the Kosan Compound Library
shall [*]. If requested by Licensee, Kosan will use reasonable efforts to obtain
the consent of its Third Party manufacturer for KOS-2187 in order for Kosan to
assign its rights under the manufacturing agreement with that manufacturer dated
[*] with respect to manufacture of KOS-2187.

6.4 Research and Development Collaboration. In order to transition the continued
research, Kosan Know-How, and initiate Phase I development of KOS-2187, the
Parties will agree [*] to the Joint Research and Development Plan, as may be
amended or supplemented from time to time by the Parties (the “Joint Research
and Development Plan. The agreed elements of the Joint Research and Development
Plan are attached as Exhibit C. If the Parties are unable to agree on the Joint
Research and Development Plan, Licensee shall have the right to make any final
decisions relating to development activities. Kosan shall use commercially
reasonable efforts to conduct, on behalf of Licensee, the research and
development activities set forth in the Joint Research and Development Plan. In
conducting the Joint Research and Development Plan, Kosan shall comply with all
applicable laws, regulations and generally accepted principles of good clinical
practice. Licensee will pay Kosan its reasonable costs, as agreed in advance by
the Parties, for its work under the Joint Research and Development Plan. Such
payments shall be made on a quarterly basis within sixty (60) days after receipt
of Kosan’s invoice therefor. Any taxes or withholding on the payments to be made
by Licensee under this Section 6.4 (other than taxes on Kosan’s income) shall be
borne by Licensee. Any invention covering the manufacture, use or sale of a
compound within the Kosan Compound Library conceived or reduced to practice by
employees or agents of Kosan or Licensee in performance of the Joint Research
and Development Plan shall be [*] owned by [*], such inventions shall [*] and
[*]. All data and information generated in the performance of the Joint Research
and Development Plan shall be owned by [*] and shall be considered [*]
Confidential Information, subject to the exceptions set forth in Section 10.3.
Except for accrued obligations, and unless otherwise agreed by the Parties, the
Parties’ obligations under the Joint Research and Development Plan shall
terminate upon Commencement of the first Phase II trial for Licensed Product. In
the event Licensee decides to initiate development activities with respect to a
compound within the Kosan Compound Library other than KOS-2187 during the term
of this Agreement, Licensee shall notify Kosan, and the Parties shall discuss
whether Licensee is interested in having Kosan assist in any such activities
under an amended Joint Research and Development Plan. In the event Kosan
undergoes a Change of Control, Licensee shall have the right to terminate the
Joint Research and Development Plan upon thirty days notice. Change of Control
means that any of the following has occurred (i) a pharmaceutical company with
sales of greater than $1 billion per year (“Large Pharmaceutical Company”)
becomes the beneficial owner, directly or indirectly, of fifty percent or more
of the voting stock of Kosan; (ii) Kosan enters into agreement with a Large
Pharmaceutical Company providing for the sale of substantially all of Kosan’s
assets; or (iii) Kosan enters into a merger, reorganization or consolidation
agreement or other similar transaction with a Large Pharmaceutical Company.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

14



--------------------------------------------------------------------------------

ARTICLE 7

PATENT RIGHTS

7.1 Ownership, Prosecution and Maintenance of Kosan Patent Rights in the
Territory, Except in the US. Within thirty (30) days of the Effective Date,
Kosan shall execute an assignment transferring all of Kosan’s right, title and
interest in and to the Kosan Patent Rights to Licensee in every country in the
Territory except the US (“Ex-US Kosan Patent Rights”). Licensee shall have the
right, but not the obligation, to prosecute any and all patent applications
within the Ex-US Kosan Patent Rights, including but not limited to, the right to
conduct interferences, oppositions, reissue proceedings and reexaminations, to
obtain patents thereon, and to maintain all patents included therein. The
prosecution and maintenance of the Ex-US Kosan Patent Rights may be performed by
outside counsel of Licensee’s choosing. Kosan’s comments regarding the choice of
such outside counsel shall be considered, but Licensee’s decision in this regard
shall be final. Kosan will not file any additional patents claiming the
manufacture, use or sale of any compound within the Kosan Compound Library,
unless requested by Licensee. Licensee shall be responsible for one hundred
percent (100%) of expenses incurred in preparing, filing, prosecuting and
maintaining the Ex-US Kosan Patent Rights. Licensee shall keep Kosan fully
informed in a timely manner, and, as is reasonably practicable, of the progress
regarding the prosecution of each patent application included within the Ex-US
Kosan Patent Rights. Kosan shall have the right to review all pending patent
applications and other proceedings, and to make recommendations to Licensee
regarding the prosecution of such patent applications; provided that all final
decisions regarding the prosecution and maintenance of such Ex-US Kosan Patent
Rights shall be made by Licensee.

7.2 Discontinuance/Abandonment. Notwithstanding Section 7.1, Licensee shall have
the right to discontinue the prosecution of any patent application, or to
abandon any patent, on a country-by-country basis, encompassed within the Ex-US
Kosan Patent Rights. The cancellation or amendment of a claim or claims during
the prosecution of a patent application in a country within the Ex-US Kosan
Patent Rights shall not constitute a discontinuance or abandonment under this
section, provided that such cancellation or abandonment does not prejudice the
ability to obtain granted claims to the cancelled subject matter in a related
continuation, divisional, or other application in such country. If Licensee
decides to discontinue the prosecution of any patent application or to abandon
any patent within the Ex-US Kosan Patent Rights in any country, Licensee shall
inform Kosan at least sixty (60) days prior to such discontinuance and Kosan
shall be given the opportunity to prosecute such patent application and/or
maintain such patent at its expense prior to the date that such discontinuance
would otherwise take effect. Kosan shall advise Licensee in writing of its
decision regarding the opportunity to prosecute and/or maintain such application
or

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

15



--------------------------------------------------------------------------------

patent within thirty (30) days of the date of discontinuance and in the absence
of a written decision from Kosan, Licensee shall have the right to discontinue
or abandon such application or patent. In the event Kosan timely elects to
prosecute and maintain such patent or patent application, Licensee shall execute
an assignment transferring ownership of the patent or patent application to
Kosan in each such country. Effective upon Kosan’s election to prosecute and
maintain any patent or patent application in a particular country, Kosan may, in
its sole discretion, elect, by written notice to Licensee, to exclude such
patent or patent application from the Kosan Patent Rights under this Agreement.

7.3 Status of Ex-US Kosan Patent Rights.

(a) Initial. As of the Effective Date, Kosan shall advise Licensee as to the
current status of any patent applications and patents included within the Ex-US
Kosan Patent Rights, and, to the extent it has not previously done so, promptly
make available to Licensee all documentation relating to such patent
applications and patents, including, but not limited to, copies of all patent
applications, relevant prior art, search reports, official actions and
examination reports, and all correspondence to and from local agents or
attorneys responsible for local prosecution of such applications.

(b) Annual. Within thirty (30) days after the end of each calendar year,
Licensee shall: (i) advise Kosan as to the then-current status of any patent
applications or patents within the Ex-US Kosan Patent Rights specifically
relevant to any Licensed Product; and (ii) to the extent Kosan requests, make
available to Kosan materially relevant documentation relating to such patent
applications and patents, including, but not limited to, copies thereof.

(c) Notices. Kosan will execute and file at Licensee’s expense those notices and
other filings as Licensee shall reasonably request be made, from time to time
with any patent office or patent agency in the Ex-US Territory, and in all other
respects shall reasonably cooperate with Licensee, to affect an orderly transfer
of ownership and affect the further prosecution and maintenance of the Ex-US
Kosan Patent Rights granted to Licensee under this Agreement.

7.4 Ownership, Prosecution and Maintenance of Kosan Patent Rights in the US

Prior to the assignment under Section 7.7, Kosan shall have the right to
prosecute any and all patent applications within Kosan Patent Rights within the
US (“US Kosan Patent Rights”) including but not limited to, the right to conduct
interferences, oppositions, reissue proceedings and reexaminations, to obtain
patents thereon, and to maintain all patents included therein. The prosecution
and maintenance of US Kosan Patent Rights may be performed by outside counsel of
Kosan’s choosing and approved by Licensee, which approval shall not be
unreasonably withheld or delayed. Licensee hereby approves [*] as outside
counsel. Licensee shall be responsible for one hundred percent (100%) of
expenses incurred by Kosan in preparing, filing, prosecuting and maintaining the
US Kosan Patent Rights. Kosan shall keep Licensee fully informed in a

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

16



--------------------------------------------------------------------------------

timely manner, and as is reasonably practicable, of the progress regarding the
prosecution of each patent application included within the US Kosan Patent
Rights. Licensee shall have the right to review all pending patent applications
and other proceedings, and to make recommendations to Kosan regarding the
prosecution of such patent applications; provided that all final decisions
regarding the prosecution and maintenance of such US Kosan Patent Rights shall
be made by Kosan.

7.5 Discontinuance/Abandonment. Notwithstanding Section 7.4, Kosan shall have
the right to discontinue the prosecution of any patent application, or to
abandon any patent, encompassed within the US Kosan Patent Rights. The
cancellation or amendment of a claim or claims during the prosecution of a
patent application within the US Kosan Patent Rights shall not constitute a
discontinuance or abandonment under this section, provided that such
cancellation or amendment does not prejudice the ability to obtain granted
claims to the cancelled subject matter in a related continuation, divisional, or
other US patent application. If Kosan decides to discontinue the prosecution of
any patent application or to abandon any patent within the US Kosan Patent
Rights, Kosan shall inform Licensee at least sixty (60) days prior to such
discontinuance and Licensee shall be given the opportunity to prosecute such
patent application and/or maintain such patent at its expense prior to the date
that such discontinuance would otherwise take effect. Licensee shall advise
Kosan in writing of its decision regarding the opportunity to prosecute and/or
maintain such application or patent within thirty (30) days of the date of such
discontinuance and in the absence of a written decision from Licensee, Kosan
shall have the right to discontinue or abandon such application or patent.
Effective upon Licensee’s election to prosecute and maintain any patent or
patent application in the US, Licensee may, in its sole discretion, elect, by
written notice to Kosan, to exclude such patent or patent application from the
Kosan Patent Rights under this Agreement.

7.6 Status of US Kosan Patent Rights.

(a) Initial. As of the Effective Date, Kosan shall advise Licensee as to the
current status of any patent applications and patents included within the US
Kosan Patent Rights, and, to the extent it has not previously done so, promptly
make available to Licensee all documentation relating to such patent
applications and patents, including, but not limited to, copies of all patent
applications, relevant prior art, search reports, official actions and
examination reports, and all correspondence to and from local agents or
attorneys responsible for local prosecution of such applications.

(b) Annual. Within thirty (30) days after the end of each calendar year, Kosan
shall: (i) advise Licensee as to the then-current status of any patent
applications or patents within the US Kosan Patent Rights specifically relevant
to any Licensed Product; and (ii) to the extent Licensee requests, make
available to Licensee materially relevant documentation relating to such patent
applications and patents, including, but not limited to, copies thereof.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

17



--------------------------------------------------------------------------------

7.7 Assignment of US Kosan Patent Rights. Upon [*] for a Licensed Product, Kosan
shall execute an assignment transferring all of Kosan’s right, title and
interest in and to the US Kosan Patent Rights to Licensee (“Assigned US Kosan
Patent Rights”). Thereafter, Licensee shall have the right to prosecute and
maintain any and all patent applications within the Assigned US Kosan Patent
Rights, including but not limited to, the right to conduct interferences,
oppositions, reissue proceedings and reexaminations, to obtain patents thereon,
and to maintain all patents included therein. The prosecution and maintenance of
the Assigned US Kosan Patent Rights may be performed by outside counsel of
Licensee’s choosing. Kosan’s comments regarding the choice of such outside
counsel shall be considered, but Licensee’s decision in this regard shall be
final. Kosan will not file any additional patents claiming the manufacture, use
or sale of any compound within the Kosan Compound Library, unless requested by
Licensee. Licensee shall be responsible for one hundred percent (100%) of
expenses incurred in preparing, filing, prosecuting and maintaining the Assigned
US Kosan Patent Rights. Licensee shall keep Kosan fully informed in a timely
manner, and as is reasonably practicable, of the progress regarding the
prosecution of each patent application included within the Assigned US Kosan
Patent Rights. Kosan shall have the right to review all pending patent
applications and other proceedings, and to make recommendations to Licensee
regarding the prosecution of such patent applications; provided that all final
decisions regarding the prosecution and maintenance of such Assigned US Kosan
Patent Rights shall be made by Licensee.

7.8 Discontinuance/Abandonment. Subsequent to the assignment by Kosan to
Licensee of Assigned US Kosan Patent Rights pursuant to section 7.7, the
discontinuance/abandonment of such Assigned US Kosan Patent Rights by Licensee,
and the opportunity of Kosan to elect to continue the prosecution and
maintenance of such discontinued/abandoned Assigned US Kosan Patent Rights,
shall be governed as in Section 7.2 with respect to Ex-US Kosan Patent Rights.

7.9 Patent Term Extension. Licensee shall have the exclusive right and
obligation to seek, at Licensee’s expense, patent term extensions or
supplemental patent protection, including supplementary protection certificates,
in any country in the Territory in relation to the Licensed Products. Kosan and
Licensee shall cooperate in connection with all such activities, and Licensee,
its agents and attorneys will give due consideration to all timely suggestions
and comments of Kosan regarding any such activities; provided that all final
decisions shall be made by Licensee.

7.10 Orange Book Listings. With respect to filings in the FDA Orange Book (and
foreign equivalents) for issued patents for a Licensed Product, Licensee shall
be solely responsible at its expense for fulfilling its obligations under
applicable law to list any applicable Kosan Patent Rights in a timely manner and
make all applicable filings regarding the Kosan Patent Rights required to be
filed by it under applicable law. Licensee will be solely responsible for any
such filings and listings, and for any and all decisions with respect to such
filings and listings.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

18



--------------------------------------------------------------------------------

7.11 Notification of Patent Certification.

(a) Notice. If a Party becomes aware of any certification filed pursuant to 21
U.S.C. § 355(b)(2)(A) or 355(j)(2)(A)(vii)(IV), or any notice under any future
analogous provisions of United States Law relating to regulation or approval of
drug products (or any amendment or successor statute thereto) claiming that any
Kosan Patent Rights covering a Licensed Product in the Field, are invalid or
otherwise unenforceable, or that infringement will not arise from the
manufacture, use, import or sale of a product by a Third Party (a “Paragraph IV
Claim”), such Party shall promptly notify the other Party in writing within five
(5) Business Days after its receipt thereof.

(b) Control of Response. Licensee shall have the first right, but not the
obligation, to initiate patent infringement litigation for such Paragraph IV
Claim, at its own expense. If Licensee elects not to assume control over
enforcing any Paragraph IV Claim, Licensee shall notify Kosan as soon as
practicable but in any event not later than ten (10) days before the first
action required to enforce or preserve such Paragraph IV Claim so that Kosan
may, but shall not be required to, assume sole control over enforcing such
Paragraph IV Claim using counsel of its own choice. The Parties shall reasonably
cooperate in the prosecution of any Paragraph IV Claim so long as such Paragraph
IV Claim relates to Kosan Patent Rights, and share any damages, settlements,
accounts of profits, or other financial compensation recovered from a Third
Party as a result of such prosecution, as set forth in Section 8.2; provided
that the Party controlling such Paragraph IV Claim shall promptly reimburse all
out-of-pocket expenses (including reasonable counsel fees and expenses) actually
incurred by the other Party in connection with such cooperation.

7.12 Limitation on Patent Actions. Neither Party shall be required to take any
action pursuant to Sections 7.9 to 7.11 hereof that such Party reasonably
determines in its sole judgment and discretion conflicts with or violates any
court or government order or decree that such Party is then subject to or
otherwise may create legal liability on the part of such Party.

7.13 Kosan License. Notwithstanding the grant in Section 2.1, Kosan shall retain
an exclusive, worldwide, fully paid-up license, with the right to sublicense,
under the Kosan [*] Patent Rights assigned to Licensee pursuant to this Article
7 to make, have made, use, offer to sell, sell and import any products that do
not have utility as a motilin agonist.

ARTICLE 8

INFRINGEMENT

8.1 Applicability. The provisions of this Article 8 shall govern the Parties’
rights and obligations, as between themselves, with respect to actions against
Third Parties for infringement of the Kosan Patent Rights or misappropriation of
the Kosan Know-How licensed under this Agreement.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

19



--------------------------------------------------------------------------------

8.2 Third Party Infringement.

(a) Notice. Each Party shall promptly report in writing to the other Party
during the Term any known or suspected (i) infringement of any of the Kosan
Patent Rights, or (ii) unauthorized use or misappropriation of any of the Kosan
Know-How (an “Infringement Claim”) of which such Party becomes aware, and shall
provide the other Party with all available evidence supporting such known or
suspected infringement or unauthorized use.

(b) Initial Right to Enforce. Licensee shall have the first right, but not the
obligation, to initiate a suit or take other appropriate action that it believes
is reasonably required to protect (i.e., prevent or abate actual or threatened
infringement or misappropriation of) or otherwise enforce the Kosan Patent
Rights relating to a Licensed Product in the Field in the Territory at its
expense. Any suit by Licensee shall be either in the name of Kosan or its
Affiliate, the name of Licensee or its Affiliate, or jointly by Licensee, Kosan
and their respective Affiliates, as may be required by the Law of the forum. For
this purpose, Kosan shall execute such legal papers and cooperate in the
prosecution of such suit as may be reasonably requested by Licensee; provided
that Licensee shall promptly reimburse all out-of-pocket expenses (including
reasonable counsel fees and expenses) actually incurred by Kosan in connection
with such cooperation.

(c) Step-In Right. If Licensee does not initiate a suit or take other
appropriate action that it has the initial right to initiate or take pursuant to
this Section 8.2, then Kosan may, in its discretion, provide Licensee with
notice of Kosan’s intent to initiate a suit or take other appropriate action. If
Kosan provides such notice and Licensee does not initiate a suit or take such
other appropriate action within thirty (30) days after receipt of such notice
from Kosan, then Kosan shall have the right to initiate a suit or take other
appropriate action that it believes is reasonably required to protect the Kosan
Patent Rights. Any suit by Kosan shall be either in the name of Kosan or its
Affiliate, the name of Licensee or its Affiliate, or jointly by Licensee, Kosan
and their respective Affiliates, as may be required by the Law of the forum. For
this purpose, Licensee shall execute such legal papers and cooperate in the
prosecution of such suit as may be reasonably requested by Kosan; provided that
Kosan shall promptly reimburse all out-of-pocket expenses (including reasonable
counsel fees and expenses) actually incurred by Licensee in connection with such
cooperation.

(d) Conduct of Certain Actions; Costs. The Party initiating suit shall have the
sole and exclusive right to select counsel for any suit initiated by it pursuant
to this Section 8.2. The initiating Party shall assume and pay all of its own
out-of-pocket costs incurred in connection with any litigation or proceedings
initiated by it pursuant to this Section 8.2, including the fees and expenses of
the counsel selected by it. The other Party shall have the right to participate
and be represented in any such suit by its own counsel at its own expense.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

20



--------------------------------------------------------------------------------

(e) Recoveries. In the event Licensee assumes control over enforcing any
Infringement Claim, Kosan shall be entitled to receive [*] of any damages,
settlements, accounts of profits, or other financial compensation recovered by
Licensee from a Third Party based upon any such Infringement Claim after
deducting Licensee’s actual out-of-pocket expenses (including reasonable counsel
fees and expenses) incurred in pursuing such Infringement Claim, and Licensee
may retain the balance. In the event Kosan assumes control over enforcing any
Infringement Claim, Licensee shall be entitled to receive [*] of any damages,
settlements, accounts of profits, or other financial compensation recovered from
a Third Party based upon any such Infringement Claim after deducting Kosan’s
actual out-of-pocket expenses (including reasonable counsel fees and expenses)
incurred in pursuing such Infringement Claim, and Kosan may retain the balance.

(f) Patent Invalidity Claim. Each of the Parties shall promptly notify the other
in the event of any legal or administrative action by any Third Party against a
Kosan Patent Right of which it becomes aware, including any nullity, revocation,
reexamination or compulsory license proceeding. Licensee shall have the first
right, but not the obligation, to defend against any such action involving a
Kosan Patent Right, in its own name, and the costs of any such defense shall be
at Licensee’s expense. Kosan, upon request of Licensee, agrees to join in any
such action and to cooperate reasonably with Licensee; provided that Licensee
shall promptly reimburse all out-of-pocket expenses (including reasonable
counsel fees and expenses) actually incurred by Kosan in connection with such
cooperation. If Licensee does not defend against any such action involving such
Kosan Patent Right, then Kosan shall have the right, but not the obligation, to
defend such action and any such defense shall be at Kosan’s expense. Licensee,
upon request of Kosan, agrees to join in any such action and to cooperate
reasonably with Kosan; provided that Kosan shall promptly reimburse all
out-of-pocket expenses (including reasonable counsel fees and expenses) actually
incurred by Licensee in connection with such cooperation.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

9.1 Representations and Warranties of Kosan. Kosan hereby represents and
warrants to Licensee as of the Effective Date that:

(a) Kosan is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, with the corporate power and
authority to enter into this Agreement and to perform its obligations hereunder.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of Kosan. This Agreement has been duly executed and
delivered by Kosan and constitutes the valid, binding and enforceable obligation
of Kosan, subject to applicable bankruptcy, reorganization, insolvency,
moratorium and other laws affecting creditors’ rights generally from time to
time in effect and to general principles of equity.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

21



--------------------------------------------------------------------------------

(b) Kosan is not subject to, or bound by, any provision of:

(i) any articles or certificates of incorporation or by-laws;

(ii) any mortgage, deed of trust, lease, note, shareholders’ agreement, bond,
indenture, license, permit, trust, custodianship, or other instrument, agreement
or restriction; or

(iii) any judgment, order, writ, injunction or decree or any court, governmental
body, administrative agency or arbitrator;

that would prevent, or be violated by, or under which there would be a default
as a result of, nor is the consent of any Third Party required for, the
execution, delivery and performance by Kosan of this Agreement and the
obligations contained herein. The execution and delivery of this Agreement by
Kosan and the performance by Kosan will not violate any laws or order of any
court or government authority.

(c) [*]

(d) [*]

(e) To the best of Kosan’s knowledge, [*].

(f) [*].

(g) None of the Kosan Patent Rights [*]

(h) The Bulk KOS-2187 transferred to Licensee [*].

(i) [*]

9.2 Representations and Warranties of Licensee. Licensee hereby represents and
warrants to Kosan as of the Effective Date that:

(a) Licensee is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its organization, with the
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of Licensee. This Agreement has
been duly executed and delivered by Licensee constitutes the valid, binding and
enforceable obligation of each of them, subject to applicable bankruptcy,
reorganization, insolvency, moratorium and other laws affecting creditors’
rights generally from time to time in effect and to general principles of
equity.

(b) Licensee is not subject to, or bound by, any provision of:

(i) any articles or certificates of incorporation or by-laws;

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

22



--------------------------------------------------------------------------------

(ii) any mortgage, deed of trust, lease, note, shareholders’ agreement, bond,
indenture, license, permit, trust, custodianship, or other instrument, agreement
or restriction, or

(iii) any judgment, order, writ, injunction or decree or any court, governmental
body, administrative agency or arbitrator,

that would prevent, or be violated by, or under which there would be a default
as a result of, nor is the consent of any Third Party required for, the
execution, delivery and performance by Licensee of this Agreement and the
obligations contained herein.

9.3 Disclaimer of Warranties. EXCEPT AS SET FORTH EXPRESSLY IN THIS AGREEMENT,
EACH PARTY HEREBY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESSED OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND NONINFRINGEMENT OF THE
INTELLECTUAL RIGHTS OF THIRD PARTIES. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, BOTH PARTIES ACKNOWLEDGE AND DISCLAIM ANY WARRANTY AS TO REGULATORY
APPROVAL, PRODUCT INTRODUCTION, SAFETY, USEFULNESS OR COMMERCIAL SUCCESS OF ANY
LICENSED PRODUCT.

ARTICLE 10

CONFIDENTIALITY

10.1 Treatment of Confidential Information. Except as otherwise provided in this
Article 10, during the term of this Agreement and for a period of [*]
thereafter, each Party agrees to keep confidential all of the other Party’s
Confidential Information that is disclosed to it or its Affiliates. Confidential
Information shall be defined as information marked confidential or if disclosed
orally, summarized in writing and provided to the receiving Party within thirty
days after disclosure. Each Party agrees to preserve and protect the
Confidential Information to the same extent it protects its own confidential
information. Each Party will use the Confidential Information only as permitted
under this Agreement, and will not disclose Confidential Information to any
third parties.

10.2 Right to Disclose. To the extent it is reasonably necessary or appropriate
to fulfill its obligations or exercise its rights under this Agreement or any
rights which survive termination or expiration hereof, Licensee and Kosan may
disclose Confidential Information to their respective Affiliates, sublicensees,
consultants, outside contractors, clinical investigators or other Third Parties
that need to know such information, provided that such entities or persons agree
in writing (a) to keep the Confidential Information confidential for [*] after
the date of disclosure to such entities and to the same extent as Licensee and
Kosan are required to keep the Confidential Information confidential and (b) to
use the Confidential Information only for such purposes as Licensee and Kosan
are entitled to use the Confidential Information. Each Party or its Affiliates
or

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

23



--------------------------------------------------------------------------------

sublicensees may disclose such Confidential Information to government or other
regulatory authorities to the extent that such disclosure (i) is reasonably
necessary to obtain patents or authorizations to conduct clinical trials with or
to market commercially the Licensed Products or to prosecute or defend
litigation; provided that this clause (i) shall only apply with respect to Kosan
in the event of a reversion under Section 12.8; (ii) is otherwise legally
required; or (iii) is permitted pursuant to Section 15.7; provided that if a
Party is legally required to make such a disclosure under (ii), it shall first
have given prompt notice to the other Party hereto to enable it to seek any
available exemptions from or limitations on such a disclosure, or to apply for
confidential treatment or a protective order.

10.3 Release From Restrictions. The foregoing obligations in respect of
disclosure and use of Confidential Information shall not apply to any part of
such Confidential Information that the non-disclosing Party, or its Affiliates
(all collectively referred to as the “Receiving Party”) can demonstrate by
contemporaneously prepared competent evidence:

(a) is or becomes part of the public domain other than by acts of the Receiving
Party in contravention of this Agreement;

(b) is disclosed to the Receiving Party or its Affiliates or sublicensees by a
Third Party who had the right to disclose such Confidential Information to the
Receiving Party; or

(c) prior to disclosure under this Agreement, was already in the possession of
the Receiving Party or its Affiliates or sublicensees, provided such
Confidential Information was not obtained, directly or indirectly, from the
other Party under this Agreement.

10.4 Confidentiality of Agreement. Except as otherwise required by law or the
terms of this Agreement or mutually agreed upon by the Parties hereto, each
Party shall treat as confidential the terms and conditions of this Agreement,
except that Kosan and Licensee may each disclose such terms and conditions of
this Agreement and the achievement of milestone events, and payments, to its
Affiliates and sublicensees, and current and potential investors, provided that
the recipient has entered into a confidentiality agreement in accordance with
Section 10.2. Furthermore, each Party in connection with its status as a public
company may disclose the terms to the extent required by the federal securities
laws, and provided, that such Party shall seek confidential treatment of key
business terms contained in this Agreement, including but not limited to the
royalty rates and the milestone payments. Each Party shall provide the other
Party any such disclosure or filing in advance and include any reasonable and
timely suggestions, advice and input from the other Party with respect to
seeking confidential treatment of key business terms contained in the Agreement.
In addition, the Parties have agreed to the publicity-related provisions that
are set forth in Section 15.7.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

24



--------------------------------------------------------------------------------

10.5 Return of Confidential Information. Upon termination of this Agreement by
either Party for any reason, the rights of each Party to retain and use the
Confidential Information of the other shall be as provided in Article 12,
provided, however, that each Party may retain a single archival copy of the
other Party’s Confidential Information solely for the purpose of determining the
extent of disclosure of Confidential Information hereunder and assuring
compliance with the surviving provisions of this Agreement.

ARTICLE 11

REGULATORY

11.1 Assignment of Regulatory Filings. At Licensee’s request, Kosan shall
transfer and assign to Licensee, all Regulatory Filings owned by Kosan related
to KOS-2187 (the “Transferred Regulatory Filings”), including but not limited to
any CTA regarding KOS-2187, and copies of all written correspondence with
Regulatory Agencies regarding KOS-2187. If requested by Licensee, Kosan agrees
to perform within thirty (30) days of the Effective Date all such acts, and
execute such further instruments, documents or certificates, as may be required
for the Transferred Regulatory Filings to be transferred and assigned more
effectively to Licensee. Effective upon such date that Kosan transfers to
Licensee each Transferred Regulatory Filing officially with the applicable
Regulatory Agency; Licensee shall and hereby does undertake all regulatory
responsibilities, obligations and risks related to such Regulatory Filing.
However, both Parties agree to work together to ensure a smooth transfer of
Transferred Regulatory Filings and continuous dialog with FDA or foreign
equivalent.

ARTICLE 12

TERM AND TERMINATION

12.1 Term. This Agreement shall become binding upon the Effective Date and shall
continue thereafter in full force and effect, unless terminated sooner pursuant
to Sections 12.2, 12.3 or 12.4, until it expires upon the expiration of
Licensee’s obligation to pay royalties to Kosan hereunder (such expiration of
the term of this Agreement without termination, “Expiration”). The Parties
acknowledge and agree that Licensee shall have no obligation to pay Kosan any
royalties after the expiration of the applicable periods referred to in
Section 4.1 hereof for Net Sales accruing after such periods.

12.2 Bilateral Termination Rights. Either Party may terminate this Agreement
upon (i) the bankruptcy, liquidation or dissolution of the other Party (without
further action by the Party); or (ii) the filing of any voluntary petition for
bankruptcy, dissolution, liquidation or winding-up of the affairs of the other
Party which is not dismissed within one hundred twenty (120) days after the date
on which it is filed or commenced.

12.3 Licensee’s Right to Terminate.

(a) For Material Breach at any Time. Licensee may terminate this Agreement, as a
whole, at any time if (i) Kosan materially breaches the Agreement and (ii) such
material breach is not cured by Kosan within [*] after Licensee provides Kosan
with written notice of such breach, or, [*].

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

25



--------------------------------------------------------------------------------

(b) For Convenience. Licensee may terminate this Agreement for convenience, upon
[*] prior written notice to Kosan. [*]

12.4 Kosan’s Right to Terminate. Kosan may terminate this Agreement, as a whole,
at any time if (i) Licensee materially breaches the Agreement and (ii) such
material breach is not cured by Licensee within [*] after Kosan provides
Licensee with written notice of such breach. [*]

12.5 General Effect of Expiration or Termination. Upon Expiration or termination
of this Agreement for any reason, all rights and obligations of the Parties
hereunder shall cease, except as explicitly provided for below in this Article
12 or elsewhere in this Agreement. Upon Expiration or termination, [*].
Expiration or termination of this Agreement shall not relieve the Parties of any
obligation accruing prior to such Expiration or termination.

12.6 Rights Upon Expiration or Any Termination.

(a) Upon Expiration of this Agreement in any country, Licensee shall continue to
have a royalty-free, perpetual right to Commercialize Licensed Products in the
Field and Territory, as the license granted Licensee in Section 2.1 shall
automatically become royalty-free, non-exclusive and perpetual in the country of
Expiration.

(b) Upon Expiration or termination of this Agreement, the following Sections and
Articles shall survive such expiration or termination, subject to any later
termination dates provided for therein: Sections 5.3, 5.5 and 5.6 and Articles
10, 12, 13 and 15.

12.7 Rights Upon Certain Licensee Termination.

Upon termination by Licensee pursuant to Section 12.2 or for Kosan’s uncured
material breach of this Agreement pursuant to Section 12.3(a), the following
Sections shall survive such termination in addition to the Sections and Articles
set forth to survive in Section 12.6(b): Sections 2.1 and 3.2 [*]; Article 4 [*]
and all other Sections and Articles governing the mechanics of milestone and
royalty payments hereunder). The licenses granted by Kosan to Licensee shall [*]
if Licensee terminates under Section 12.2 or 12.3(a).

12.8 Rights Upon Kosan Termination and Other Licensee Terminations. (i) If Kosan
terminates this Agreement pursuant to Section 12.2 or Section 12.4, the
following provisions will apply. (ii) If Licensee terminates for convenience
pursuant to Section 12.3(b) [*], then the following provisions will apply [*].

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

26



--------------------------------------------------------------------------------

(a) Kosan Patent Rights. Licensee will assign to Kosan all of Licensee’s right,
title and interest in the Kosan Patent Rights within thirty (30) days after
termination.

(b) [*] Licensed Product. In the event of a termination of this Agreement by
Kosan pursuant to Section 12.4 or 12.2 or if Licensee terminates for convenience
pursuant to Section 12.3(b), and if [*] Licensee shall [*].

(c) Licensed Product other than an Approved Licensed Product. The following
provisions in paragraphs (d) through (j) will apply to each Reverted Product
[*].

(d) Assignment and Technology License. (i) Licensee will grant to Kosan,
effective upon such termination, an irrevocable, perpetual and exclusive license
under any patent or patent application owned or Controlled by Licensee that
claims the composition of matter or method of use of the Reverted Product to
(A) develop, use, sell, offer for sale, import and/or export Reverted Products
and (B) make and have made Reverted Products for such development, use, sale,
offering for sale, importation and/or exportation. Such license shall be
sublicenseable by Kosan through one or more tiers of sublicensees without
Licensee’s consent. [*]

In all cases where patents or patent rights covered by this Section 12.8(d) are
licensed to Licensor by a Third Party, as a condition precedent for a license to
be granted to Kosan pursuant to this Section 12.8(d), Kosan shall be required to
agree to pay any payments, including royalties on sales by Kosan or its
sublicensees, that accrue and become payable to such Third Party licensor after
the effective date of the license to Kosan and provided that to the extent any
patents and patent applications are licensed to Kosan on a non-exclusive basis,
Kosan’s payment obligations to the Third Party shall be on a pro rata basis with
any other licensees thereof, including Licensee. Licensee will not be obligated
to grant sublicenses under this Section 12.8(d) if Licensee is prevented from
granting such sublicenses under its agreements with its licensors, but shall be
required to use reasonable efforts to obtain permission to do so from any such
licensors.

(e) Regulatory Filings. Licensee shall assign (or cause to be assigned) to Kosan
any Regulatory Filings of Licensee or its sublicensee with respect to any
Reverted Product , and take such actions and execute such other instruments,
assignments and documents as may be necessary to affect the transfer of rights
thereunder to Kosan within sixty (60) days after termination. Licensee shall, in
each sublicense that it grants hereunder, require the sublicensee to transfer
any Regulatory Filings with respect to any Reverted Product in the event of a
termination of this Agreement or such sublicense, to Kosan if this Agreement
does not remain in effect, and to Licensee if only such sublicense terminates.

(f) Data Disclosure. In accordance with Section 12.8(h), Licensee will transfer
the Product Documents to Kosan for each Reverted Product within sixty (60) days
after termination. Licensee will not be liable for any inaccuracy or
incompleteness

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

27



--------------------------------------------------------------------------------

of the Product Documents. Product Documents means (a) a copy of the [*],
(b) copies of completed and final [*], (c) copies of all documents filed to the
IND, NDA and foreign equivalents, (d) [*] the investigator filing package for
each clinical study of the Reverted Product, (e) copies of correspondence with
the FDA and equivalent foreign agencies and (f) [*] information [*] is relevant
to safety of the Reverted Product.

(g) Remaining Quantities. Upon Kosan’s request, Licensee shall negotiate in good
faith for the transfer to Kosan or its designee all quantities of Reverted
Products in the possession of the Licensee.

(h) Technology Transfer. The appropriate technical teams at Kosan and Licensee
will meet to plan technical transfer for the Reverted Products as follows:
(a) Licensee’s project lead(s) for the Reverted Products will meet with
representatives from Kosan for not more than [*] to [*] with respect to Reverted
Product’s pre-clinical and clinical development and establish a plan for the
transfer for technology with respect to Reverted Products; (b) Licensee will
allocate [*] appropriately qualified FTEs to work with Kosan to [*] to Kosan
over a total period not to exceed [*]; (c) [*]; and (d) the technical transfer
must be completed within [*] of the initial technical transfer planning meeting.

(i) [*]

(j) Kosan Covenant. Kosan shall not conduct any clinical trials for any Reverted
Product if the clinical development of such Reverted Product was terminated by
Licensee because of either (a) FDA or other Regulatory Agency action or advice
that due to an unfavorable patient benefit/risk balance, further development of
the Licensed Product is not reasonable or (b) [*]

(k) Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement by Kosan are, and shall otherwise be deemed to be, for purposes of
Article 365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Article 101 of the U.S. Bankruptcy Code. The Parties
agree that Licensee, as licensee of such rights under this Agreement, shall
retain and may fully exercise all of its rights and elections under the U.S.
Bankruptcy Code. The Parties further agree that, in the event of the
commencement of any proceeding by or against Kosan under the U.S. Bankruptcy
Code, Licensee shall be entitled to a complete duplicate of (or complete access
to, as appropriate) any such intellectual property and all embodiments of such
intellectual property, and, if not already in its possession, Kosan shall
promptly deliver to Licensee all such intellectual property and all embodiments
of such intellectual property (a) upon Licensee’s request any time following
commencement of any such proceeding, unless Kosan elects to continue to perform
all of its obligations under this Agreement or (b) if not delivered under
(a) above, upon Licensee’s request any time following the rejection of this
Agreement by or on behalf of Kosan.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

28



--------------------------------------------------------------------------------

ARTICLE 13

INDEMNIFICATION

13.1 Indemnification by Licensee. Subject to Section 13.3 hereof, Licensee
hereby agrees to defend, indemnify and hold harmless Kosan and its Affiliates
and licensors, and their directors, officers, employees and agents (“Kosan
Indemnitees”) from and against any liabilities, losses, fines, penalties,
damages, expenses (including reasonable attorney’s fees and expenses and
expenses incurred in connection with the enforcement of this provision), actions
or claims brought or threatened after the Effective Date of this Agreement and
which arise out of claims against Kosan brought by Third Parties after the
Effective Date of this Agreement, including but not limited to, any actions in
contract (including breach of warranty) or tort (including negligence, strict
liability or commercial torts) which arise, result from, or relate to:

(i) any breach of any of the representations or warranties of Licensee contained
in Section 9.2 hereof,

(ii) the negligence, recklessness or willful misconduct of the Licensee; and

(iii) any development or Commercialization of Licensed Product including without
limitation, any manufacture, storage, use or possession of Compound or Licensed
Product by Licensee, its sublicensees and distributors, including without
limitation any Bulk KOS-2187 or compound within the Kosan Compound Library
provided by Kosan.

Items (i) through (iii) are hereinafter collectively referred to as a “Kosan
Loss.” Licensee shall have no obligation to indemnify Kosan, to the extent that
any Kosan Loss arises out of the negligence or willful misconduct of any Kosan
Indemnitee or Kosan’s breach of this Agreement.

13.2 Indemnification by Kosan. Subject to Section 13.3 hereof, Kosan hereby
agrees to indemnify and hold harmless Licensee and its sublicensees, and their
directors, officers, employees and agents (“Licensee Indemnitees”) from and
against any liabilities, losses, fines, penalties, damages, expenses (including
reasonable attorney’s fees and expenses and expenses incurred in connection with
the enforcement of this provision), actions or claims brought or threatened
after the Effective Date and which arise out of claims against Licensee brought
by Third Parties after the Effective Date, including but not limited to, any
actions in contract (including breach of warranty) or tort (including
negligence, strict liability or commercial torts) which arise, result from, or
relate to:

(i) any breach of any of the representations or warranties of Kosan contained in
Section 9.1 hereof,

(ii) the negligence, recklessness or willful misconduct of Kosan, its Affiliates
or agents; or

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

29



--------------------------------------------------------------------------------

(iii) any development or Commercialization of Reverted Product by Kosan, its
Affiliates or agents including without limitation, any manufacture, storage, use
or possession of Reverted Product by Kosan, its Affiliates or agents.

Items (i) through (iii) are hereinafter collectively referred to as a “Licensee
Loss.” Kosan shall have no obligation to indemnify Licensee, to the extent that
any Licensee Loss arises out of the negligence or willful misconduct of any
Licensee Indemnitee or Licensee’s breach of this Agreement.

13.3 Indemnification Procedures With Respect to Third Party Claims.

(a) To be eligible to seek indemnification under this Article 13 in respect to a
liability, loss, fine, penalty, damage, expense, action, or claim brought
against such Indemnitee by a Third Party (such claim hereinafter referred to as
a “Third Party Claim”), a Licensee Indemnitee or Kosan Indemnitee (each, an
“Indemnitee”) shall promptly give written notice thereof to the Party from whom
indemnification is sought (such Party hereinafter referred to as the
“Indemnitor”) within a reasonable period of time after the assertion of such
Third Party Claim by such Third Party; provided, however, that the failure to
provide written notice of such Third Party Claim within a reasonable period of
time shall not relieve the Indemnitor of any of its obligations hereunder,
except to the extent that the Indemnitor is prejudiced by such failure.

Except for patent disputes and claims covered under Article 8, the Indemnitor
shall have the right to assume the complete control of the defense, compromise
or settlement of any Third Party Claim if the Indemnitor, in the reasonable
judgment of the Indemnitee, has the financial resources to satisfy the amount of
any judgment, the claims seek monetary judgment only, and the Indemnitor agrees
in writing to satisfy and discharge the Third Party Claim. If these conditions
are not met, the Indemnitee shall defend the Third Party Claim at the expense of
the Indemnitor. If the conditions are met, the Indemnitor shall have the right
to defend, compromise or settle the Third Party Claim (provided that no
settlement of any Third Party Claim shall include any admission of wrongdoing on
the part of an Indemnitee, without the prior written consent of such Indemnitee,
which consent shall not be unreasonably withheld), including, at its own
expense, employment of legal counsel.

The Indemnitor will not, without the prior written consent of the Indemnitee,
enter into any compromise or settlement that commits the Indemnitee to take, or
forbear to take, any action. The Indemnitee shall have sole authority to settle
any Third Party Claim that involves non-monetary damages or equitable relief. At
any time thereafter the Indemnitor shall be entitled to exercise, on behalf of
the Indemnitee, any rights which may mitigate the extent or amount of such Third
Party Claim; provided, however, that if the Indemnitor shall have exercised its
right to assume control of such Third Party Claim, the Indemnitee (i) may, in
its sole discretion and at its own expense (which expense shall not be subject
to indemnification hereunder), employ legal counsel to represent it (in addition
to the legal counsel employed by the Indemnitor) in any such matter, and in such
event legal counsel selected by the Indemnitee shall be required to

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

30



--------------------------------------------------------------------------------

confer and cooperate with such counsel of the Indemnitor in such defense,
compromise or settlement for the purpose of informing and sharing information
with the Indemnitor; (ii) shall, at its own expense, make available to
Indemnitor those employees, officers and directors or Indemnitee whose
assistance, testimony or presence is necessary or appropriate to assist the
Indemnitor in evaluating and in defending any such Third Party Claim (provided,
however, that any such access shall be conducted in such a manner as not to
interfere unreasonably with the operations of the businesses of Indemnitee); and
(iii) shall otherwise fully cooperate with the Indemnitor and its legal counsel
in the investigation and defense of such Third Party Claim.

(b) If the Parties acting in good faith cannot agree as to the applicability of
Section 13.1 and/or 13.2 to a particular Third Party Claim, then each Party (and
its respective Indemnitees) reserves the right to conduct its own defense of
such Third Party Claim and seek indemnification from the applicable Party upon
its resolution.

ARTICLE 14

REGISTRATION OF LICENSE

14.1 Licensee may, at its expense, register the exclusive license granted under
this Agreement in any country of, or community or association of countries in,
the Territory where Commercializing a Licensed Product in such country would be
covered by a Valid Claim. Kosan shall reasonably cooperate in such registration
at Licensee’s expense. Upon request by Licensee, Kosan agrees promptly to
execute any “short form” licenses developed in a form reasonably acceptable to
both Licensee and Kosan and reasonably submitted to it by Licensee from time to
time in order to effect the foregoing registration in such country. No such
“short form” license shall be deemed to amend or be used to interpret this
Agreement. If there is any conflict between such a license or other recordation
document and this Agreement, this Agreement shall control.

ARTICLE 15

GENERAL PROVISIONS

15.1 Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement, other
than an obligation to make payments hereunder, when such failure or delay is
caused by or results from fire; flood; earthquake; tornado; embargo; government
regulation; prohibition or intervention; war; act of war (whether war be
declared or not); insurrection; act of terrorism; riot; civil commotion; strike;
lockout; act of God or any other cause beyond the reasonable control of the
affected Party to anticipate, prevent, avoid or mitigate (a “Force Majeure
Event”) so long as the affected Party uses commercially reasonable efforts to
overcome the effects of the Force Majeure Event.

15.2 Further Assurances. Each Party hereto agrees to perform such acts, execute
such further instruments, documents or certificates, and provide such
cooperation in proceedings and actions as may be reasonably requested by the
other Party in order to carry out the intent and purpose of this Agreement,
including without limitation the registration or recordation of the rights
granted hereunder.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

31



--------------------------------------------------------------------------------

15.3 Severability. Both Parties hereby expressly acknowledge and agree that it
is the intention of neither Party to violate any public policy, statutory or
common law, rules, regulations, treaty or decision of any government agency or
executive body thereof of any country or community or association of countries
and specifically agree that if any word, sentence, paragraph, clause or
combination thereof in this Agreement is found by a court or executive body with
judicial powers having jurisdiction over this Agreement or any of the Parties
hereto in a final unappealed order, to be in violation of any such provisions in
any country or community or association of countries, then in such event such
words, sentences, paragraphs, clauses or combination shall be inoperative in
such country or community or association of countries (or reformed, for example
but without limitation, to apply for a shorter period of time, such that their
effect is in compliance with law) and the remainder of this Agreement shall
remain binding upon the Parties hereto.

15.4 Notices. Any notice required or permitted to be given hereunder shall be in
writing and shall be deemed to have been properly given if delivered in person,
or if mailed by registered or certified mail (return receipt requested) postage
prepaid, or by a nationally recognized overnight courier, to the addresses given
below or such other addresses as may be designated in writing by the Parties
from time to time during the term of this Agreement. Any notice sent by
overnight courier shall be deemed received on the first Business Day after
posted with the courier. Any notice sent by registered, certified mail shall be
deemed received on the fourth (4th) Business Day following the date of posting.

 

In the case of Kosan:    Kosan Biosciences Incorporated    3832 Bay Center Place
   Hayward, CA 94545    Attention: General Counsel    Telephone No.:
510-732-8400

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

32



--------------------------------------------------------------------------------

In the case of Licensee:    Pfizer Inc.    235 E. 42nd St.    New York, New York
10017-5755    Attention: Vice President, General Counsel    Telephone No.:
212-733-2323 With Copies to:    Pfizer Global Research and Development    50
Pequot Ave    New London, CT 06320    Attention: Vice President, Strategic
Alliances And:    Vice President, Chief Counsel

15.5 Assignment. This Agreement may not be assigned or otherwise transferred by
either Party without the written consent of the other Party; provided, however,
that either Party may, without such consent, assign this Agreement (i) to a
successor corporation in connection with the transfer or sale of all or
substantially all of its business to which this Agreement pertains or in the
event of the merger or consolidation with another corporation; (ii) to an
Affiliate and (iii) with respect to Licensee, to a Third Party if Licensee is
required to divest any of the Licensed Products in order to comply with
applicable antitrust law or government order. Any purported assignment in
violation of the preceding sentence shall be void. Any permitted assignee shall
assume all obligations of its assignor under this Agreement.

15.6 Performance by Affiliates. Each of Kosan and Licensee acknowledge that
their obligations and rights under this Agreement may be performed and exercised
by Affiliates of Kosan and Licensee, respectively. Obligations of the Party for
which one of its Affiliates is performing hereunder shall be deemed to extend to
such performing Affiliate. Each of Kosan and Licensee guarantee performance of
this Agreement by its Affiliates. Wherever in this Agreement the Parties
delegate responsibility to Affiliates or local operating entities, the Parties
agree that such entities shall not make decisions inconsistent with this
Agreement, amend the terms of this Agreement or act contrary to its terms in any
way. Further, if a Party’s Affiliate breaches any aspect of this Agreement
performance of which has been delegated to such Affiliate or acts in any way
inconsistently with the foregoing sentence, then the other Party shall be
entitled to proceed against the Party whose Affiliate so breached, and shall not
first be required to proceed against the Affiliate that so breached.

15.7 Publicity. The Parties have agreed that Kosan may issue the press release
in the form previously provided to Licensee. Neither Party will originate any
publicity, news release or other public announcement, written or oral, relating
to the confidential terms or conditions contained in this Agreement without the
prior notification to the other Party, unless such disclosure is required by law
or stock exchange rule, is

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

33



--------------------------------------------------------------------------------

required to be contained in financial statements prepared in accordance with
generally accepted accounting principles, or has been announced previously in
accordance with this Section 15.7. If disclosure is required by law or stock
exchange rule, the disclosing Party shall use commercially reasonable efforts to
obtain confidential treatment, give the other Party sufficient advance notice to
allow the other Party to comment and redact business and financial provisions
reasonably identified by the other Party. Licensee agrees that the timely
announcement of the progression of a Licensed Product through clinical
development is required for Kosan to communicate effectively with its
shareholders and prospective investors, including but not limited to the
announcement of the initiation of clinical trials, the filing of an NDA,
Approval and First Commercial Sale of a Licensed Product.

15.8 Amendment. The Parties hereto may amend, modify or alter any of the
provisions of this Agreement, but only by a written instrument that explicitly
refers to this Agreement and is duly executed by both Parties hereto.

15.9 Entire Agreement. This Agreement contains the entire understanding of the
Parties with respect to the subject matter hereof. All express or implied
agreements and understandings, either oral or written, heretofore made with
respect to such subject matter are expressly superceded by this Agreement.

15.10 Waiver. The failure of a Party to enforce at any time for any period any
of the provisions hereof shall not be construed as a waiver of such provisions
or of the rights of such Party thereafter to enforce each such provision.

15.11 No Implied Licenses. Except as expressly and specifically provided under
this Agreement, the Parties agree that neither Party is granted any implied
rights to or under any of the other Party’s current or future patents, trade
secrets, copyrights, moral rights, trade or service marks, trade dress, or any
other intellectual property rights.

15.12 Independent Contractors. The Parties agree that the relationship of Kosan
and Licensee established by this Agreement is that of independent licensee and
licensor. Furthermore, the Parties agree that this Agreement does not, is not
intended to, and shall not be construed to, establish a partnership or joint
venture, and nor shall this Agreement create or establish an employment, agency
or any other relationship. Except as may be specifically provided herein,
neither Party shall have any right, power or authority, nor shall they represent
themselves as having any authority to assume, create or incur any expense,
liability or obligation, express or implied, on behalf of the other Party, or
otherwise act as an agent for the other Party for any purpose.

15.13 No Third Party Beneficiaries. All rights, benefits and remedies under this
Agreement are solely intended for the benefit of Kosan and Licensee, and no
Third Party shall have any rights whatsoever to (i) enforce any obligation
contained in this Agreement; (ii) seek a benefit or remedy for any breach of
this Agreement; or (iii) take any other action relating to this Agreement under
any legal theory, including but not limited to, actions in contract, tort
(including but not limited to negligence, gross negligence and strict
liability), or as a defense, setoff or counterclaim to any action or claim
brought or made by the Parties.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

34



--------------------------------------------------------------------------------

15.14 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY LOSS OF PROFITS, LOSS OF BUSINESS OR INTERRUPTION OF
BUSINESS, OR FOR ANY OTHER INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES OF ANY KIND, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSS OR DAMAGES, EXCEPT FOR INDEMNIFICATION OBLIGATIONS. IN
NO CASE SHALL EITHER PARTY BE LIABLE FOR ANY REPRESENTATION OR WARRANTY MADE BY
THE OTHER PARTY TO ANY THIRD PARTY. Notwithstanding the foregoing, each Party
shall be liable to the other for special, indirect or consequential damages
arising out a breach of the non-disclosure and non-use obligations under Article
10. Nothing in this Section 15.14 is intended to limit either Party’s
obligations under Article 13 in relation to amounts paid to a Third Party.
Kosan’s aggregate liability with respect to the Bulk KOS-2187 and compounds
within the Kosan Compound Library provided by Kosan pursuant to Section 6.3
shall be limited to [*].

15.15 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, exclusive of its
choice-of-law rules. Venue for any dispute under this Agreement shall be in New
York City, New York, and each Party expressly consents to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York or the local courts sitting in New York.

15.16 Headings. The article, section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

15.17 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same document.

15.18 Dispute Resolution. The Parties recognize that disputes as to certain
matters may from time to time arise during the term of this Agreement which
relate to either Party’s rights and/or obligations hereunder. The Parties shall
seek to amicably resolve disputes arising under this Agreement in an expedient
manner by mutual cooperation.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

35



--------------------------------------------------------------------------------

In Witness Hereof, the Parties have executed this Agreement effective as of the
Effective Date.

 

Pfizer Inc

By:

 

/s/ Martin Mackay

Name:

 

Martin Mackay

Title:

 

SVP WW Research and Technology

Kosan Biosciences Incorporated

By:

 

/s/ Robert G. Johnson, Jr.

Name:

 

Robert G. Johnson, MD, PhD

Title:

 

Chief Executive Officer

 

 

 

 

 

 

 



 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

36



--------------------------------------------------------------------------------

EXHIBIT A

KOSAN PATENT RIGHTS

 

Kosan Patent Family: [*]         Title (US): [*]         Kosan ref. Country  
Appln No.   Appln Date   Pat/Pub No.   Pat/Pub. Date   Status [*]          
Kosan Patent Family: [*]         Title (US): [*]           Kosan ref. Country  
Appln No.   Appln Date   Pat/Pub No.   Pat/Pub. Date   Status [*]          
Kosan Patent Family: [*]         Title (US): [*]           Kosan ref. Country  
Appln No.   Appln Date   Pat/Pub No.   Pat/Pub. Date   Status [*]          
Kosan Patent Family: [*]         Title (US): [*]           Kosan ref. Country  
Appln No.   Appln Date   Pat/Pub No.   Pat/Pub. Date   Status [*]          
Kosan Patent Family: [*]         Title (US): [*]           Kosan ref. Country  
Appln No.   Appln Date   Pat/Pub No.   Pat/Pub. Date   Status [*]          
Kosan Patent Family: [*]         Title (US): [*]           Kosan ref. Country  
Appln No.   Appln Date   Pat/Pub No.   Pat/Pub. Date   Status [*]          
Kosan Patent Family: [*]         Title (US): [*]           Kosan ref. Country  
Appln No.   Appln Date   Pat/Pub No.   Pat/Pub. Date   Status [*]          
Kosan Patent Family: [*]         Title (US): [*]           Kosan ref. Country  
Appln No.   Appln Date   Pat/Pub No.   Pat/Pub. Date   Status [*]          
Kosan Patent Family: [*]         Title (US): [*]           Kosan ref. Country  
Appln No.   Appln Date   Pat/Pub No.   Pat/Pub. Date   Status [*]          

 

 

 

 

 

 

 



 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT B

INITIAL KOS-2187 DEVELOPMENT PLAN

[*]

 

 

 

 

 

 

 



 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit C

Joint Research and Development Work Plan

 

I. Working Team: The Parties will promptly establish a research and development
team (the “Working Team”) that will meet [*]. The initial Working Team meeting
shall be in [*]. Prior to the initial Working Team meeting, Licensee shall
provide to Kosan the name and contact information for the research and
development representative of Licensee who shall be Kosan’s primary contact
person under this Joint Research and Development Plan. The Working Team shall
discuss the research and development activities for Licensed Product, [*]. The
frequency of Working Team meetings will [*]. Meetings will take place by phone,
or in person if deemed appropriate by the Working Team, to conduct the research
and development efforts detailed herein. [*] will chair the Working Team. [*]
will nominate a point person who will serve as the primary point of contact for
[*]. Other [*] representatives may attend based on the subject matter to be
discussed at a particular meeting; provided that [*] provides reasonable advance
notice to the chairperson of any additional attendees. Working Team will include
members of Kosan’s and Licensee’s respective research and development
organizations. [*]

 

II. Scope of Work: The initial scope of work contemplated by this Plan includes
the following, but may be modified [*].

 

  a. [*]

 

  i. Regulatory Documents. [*]

 

  ii. Completion of Audit Reports. [*]

 

  iii. Pharmaceutical Sciences/Manufacturing

  1. [*]

 

  b. Preparation for the Initial Phase 1 Trial. In order to facilitate the
initiation of the first in human trial:

 

  i. [*]

 

  c. Costs. [*]

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT D

EXCEPTIONS TO SECTION 9.1(i)

 

Kosan Patent Family: [*]           Title (US): [*]           Kosan ref. Country
  Appln No.   Appln Date   Pat/Pub No.   Pat/Pub. Date   Status [*]          
Kosan Patent Family: [*]           Title (US): [*]           Kosan ref. Country
  Appln No.   Appln Date   Pat/Pub No.   Pat/Pub. Date   Status [*]          

 

 

 

 

 

 

 



 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.